Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 04/14/2020. Currently claims 1-20 are pending.
DETAILED ACTION   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. US 2016/0181358 A1), herein Zhang, in view of Ito (Pub. No. US 2014/0183628 A1).
Regarding claim 16, Zhang discloses a MOS semiconductor device comprising a sub-structure: a source region 210 of epitaxial silicon on the sub-structure; a drain region 215 of epitaxial silicon on the sub-structure; a gate structure 220 disposed on the sub-structure and laterally between the source region and the drain region, and defining a drain extension region in the sub-structure between the gate structure and the drain region; one dummy gate structure 230 disposed on the sub-structure and laterally between the gate structure and the drain region; and a region of doped epitaxial silicon 130 on the substructure and between the gate and the dummy gate (Zhang: Figs. 2, 4I-4J and paragraphs [0020]-[0040], [0032]; “…In one or more implementations, the metal structures 420, 430, 435, and/or 440 are later removed and replaced, and therefore may be referred to as dummy gate materials or dummy structures…”).
Zhang does not specifically show raised source and raised drain regions.
However, in the same field of endeavor, Ito shows a MOS semiconductor device comprising: a raised source region 240/280 on the sub-structure; a raised drain region 250 on the sub-structure; a gate structure 260/270 disposed on the sub-structure and laterally between the raised source region and the raised drain 
Therefore, it would have been obvious to one of ordinary skill in the art to have raised source and raised drain regions, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 17, Zhang in view of Ito teaches the MOS semiconductor device of claim 16, further comprising a second dummy gate structure disposed on the sub-structure and laterally between the dummy gate structure and the raised drain region, and a further region of doped epitaxial silicon on the substructure and between the dummy gate and the second dummy gate (Zhang: Figs. 2, 4I-4J and paragraphs [0020]-[0040], [0032] and Ito: Figs. 4-6 and paragraphs [0014], [0029]-[0035]). 
Regarding claim 18, Zhang in view of Ito teaches the MOS semiconductor device of claim 16, wherein the doping of the region of doped epitaxial silicon is equal and opposite to that of the raised drain region and that of the raised source region (Zhang: Figs. 2, 4I-4J and paragraphs [0017]-[0024], [0033] and Ito: Figs. 4-6 and paragraphs [0014], [0029]-[0035]). 
Regarding claim 19, Zhang in view of Ito teaches the MOS semiconductor device of claim 16, wherein the doping concentration profile of the doping in the epitaxial silicon region vertically through the region that 
Regarding claim 20, Zhang in view of Ito teaches the MOS semiconductor device of claim 16, wherein the doping concentration profile of the doping in the epitaxial silicon region vertically through the region is uniform corresponding to in situ doping during epitaxial growth (Zhang: Figs. 2, 4I-4J and paragraphs [0017]-[0024], [0033] and Ito: Figs. 4-6 and paragraphs [0031]-[0032]). 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim1 , the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claims, an epitaxial layer, disposed above and in contact with the substrate structure and forming the raised source region, the raised drain region, and a raised region between the gate structure and the dummy gate structure, wherein the raised region between the gate structure and the dummy gate structure is relatively lightly doped to a conductivity of a second conductivity type which is opposite the first conductivity type. Claims 2-12 are included likewise as they depend from claim 1.
With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claims, at the same time and in the same process steps as defining the gate structure; epitaxially growing a layer, disposed above and in contact with the substrate structure and forming the raised source region, and the raised drain region; growing an epitaxial layer, disposed above and in contact with the substrate structure and forming a raised region between the gate structure and the dummy gate structure; providing the raised drain region and the raised source region with a relatively lightly doped layer of the first conductivity type; and providing the raised region between the gate structure and the dummy gate structure with a relatively lightly doped layer of a second conductivity type which is opposite to the first conductivity type. Claims 14-15 are included likewise as they depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813